Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (US 2021/0397400 A1, hereinafter “Tanaka”).

As to claim 1, Tanaka (Fig. 1) discloses a display system (1) comprising, 
a first device (51) including: 
a first display device (Fig. 2A element 60; screen) displaying a first image (Fig. 5A element 71; Para. 0047), 
a sensor (Fig. 2A element 40) measuring an illuminance of a periphery of the first device (Para. 0039), and 
a first control circuit (Fig. 1 element 30) determining setting information based on the illuminance (Para. 0040, contrast set values), and 
a second device (52) including: 
a second control circuit generating a second image having a color scheme determined based on the setting information (Fig. 5C; Para. 0040, 0050, the display 52 generates a second image according to the second contrast information. Therefore, there is inherently a control circuit in the display device. Further, the contrast information changes the color of the image making it darker or brighter.), and 
a second display device displaying the second image (Para. 0040).
The above rejection also stands for the corresponding method of claim 9. 

As to claim 5, Tanaka (Fig. 5D) discloses the display system according to claim 1, wherein 
the second image (72) has a first color scheme when the illuminance is equal to or higher than a threshold (Para. 0051, when illuminance exceeds 0.2 lux), and the second image (Fig. 5B element 72) has a second color scheme that is darker than the first color scheme when the illuminance is lower than the threshold (Para. 0048, a dark external light environment is lower than the threshold for the bright external light environment).

As to claim 6, Tanaka (Fig. 5C) discloses the display system according to claim 5, wherein 
the first color scheme (71) and the second color scheme (72) are complementary with each other (Para. 0049-0050).

As to claim 7, Tanaka (Fig. 5A) discloses the display system according to claim 1, wherein 
the first image (71) includes the second image (72; Para. 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 1 above, and further in view of Jung et al. (US 2020/0135127 A1, hereinafter “Jung”).

As to claim 2, Tanaka does not expressly disclose the display system according to claim 1, wherein 
the second control circuit determines the color scheme of the second image based on the setting information (Fig. 5C; Para. 0050).
Tanaka does not disclose the first device further includes a first communication circuit transmitting the setting information to the second device, the second device further includes a second communication circuit receiving the setting information. 
However, Jung (Fig. 2) teaches the first device (210) further includes a first communication circuit (211) transmitting the setting information to the second device (221; Para. 0108), the second device (220) further includes a second communication circuit (221) receiving the setting information (0077). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jung to include the communication circuits in the device disclosed by Tanaka. The motivation would have been to exchange data between two display devices (Jung; Para. 0077). 

As to claim 8, Tanaka (Fig. 1) discloses the display system according to claim 1, wherein 
the first device is a projector (51). 
Tanaka does not disclose the second device is a mobile computer.
However, Jung teaches the second device is a mobile computer (Para. 0003, a tablet computer). 
It would have been obvious to one of ordinary skill in the art to simple substitute a tablet computer of Jung for the display device of Tanaka. The result of such a substitution would have yielded predictable results. 

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 1 above, and further in view of Pavic (US 2021/0233489 A1, hereinafter “Pavic”).

As to claim 3, Tanaka (Fig. 1) discloses the display system according to claim 1, further comprising: 
a web server (10; Para. 0041, network). 
Tanaka does not disclose the first device further includes a first communication circuit transmitting the setting information to the server, 
the server includes a third control circuit determining the color scheme of the second image based on the setting information and generating image information used to generate the second image, and 
the second control circuit generates the second image based on the image information.
However, Pavic (Fig. 3) teaches the first device (138) further includes a first communication circuit (132) transmitting the setting information to the server (Para. 0087), 
the server includes a third control circuit determining the color scheme of the second image based on the setting information and generating image information used to generate the second image (Para. 0088, 0092), and 
the second control circuit generates the second image based on the image information (Para. 0087).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Pavic to include a server with a processing capabilities in the system disclosed by Tanaka. The motivation would have been to perform image editing in the server (Pavic; Para. 0087). 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 1 above, and further in view of Yeh (US 2010/0302190 A1, hereinafter “Yeh”).

As to claim 4, Tanaka does not disclose the display system according to claim 1, wherein 
the second image functions as a user interface used to determine control information controlling the first display device.
However, Yeh (Fig. 10) teaches the second image (156) functions as a user interface used to determine control information controlling the first display device (Fig.2 element 30; Para. 0037).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yeh to use a second device as a controller unit in the system disclosed by Tanaka. The motivation would have been to control the first display device (Tanaka; Para. 0027). 

The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Choi (US 2017/0206049 A1) discloses a display system with an illumination sensor (Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625